       Case 2:20-cv-00378-LMA-DMD Document 1 Filed 02/03/20 Page 1 of 4



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

AMERICAN PETROLEUM TANKERS          §                 CIVIL ACTION NO.:
X, LLC and CROWLEY GLOBAL           §
SHIP MANAGEMENT, INC.               §
                                    §
               Plaintiffs           §
                                    §
V.                                  §
                                    §                 ADMIRALTY
A.P. MOLLER-MAERSK A/S d/b/a        §
MAERSK LINE                         §
      in personam                   §
                                    §
and                                 §
                                    §
M/V MAERSK GIRONDE                  §                 Pursuant to Rule 9(h) of the
      in rem                        §                 Federal Rules of Civil Procedure
                                    §
              Defendants            §
_____________________________________

                         VERIFIED COMPLAINT FOR DAMAGES

       The plaintiffs, American Petroleum Tankers X, LLC (“APTX”) and Crowley Global Ship

Management, Inc. (“CGSM”), through undersigned counsel, respectfully represent as follows:

                                                 1.

       This is an admiralty and maritime claim within the meaning of Rule 9(h) of the Federal

Rules of Civil Procedure, and this Court has jurisdiction over this action pursuant to the Admiralty

Extension Act, 46 U.S.C. § 30101, 28 U.S.C. § 1333, and Rule C of the Supplemental Rules for

Admiralty or Maritime Claims and Asset Forfeiture Actions.

                                                 2.

       Jurisdiction and venue are proper in this Court, as the incident giving rise to this litigation

occurred on the Mississippi River near Point Celeste, Louisiana, and the defendant vessel M/V

MAERSK GIRONDE will be within this District during the pendency of this litigation.
       Case 2:20-cv-00378-LMA-DMD Document 1 Filed 02/03/20 Page 2 of 4



       .

                                                3.

       APTX and CGSM are the owner and owner pro hac vice, respectively, of the M/T

AMERICAN LIBERTY. APTX is a limited liability company organized under the laws of the State

of Delaware. CGSM is a corporation organized under the laws of the State of Delaware.

                                                4.

       A.P. Moller Maersk A/S d/b/a Maersk Line (“Maersk”), made a defendant herein, is a

foreign corporation duly organized and operating pursuant to foreign law. Upon information and

belief, at all material times, Maersk was and is the owner, owner pro hac vice, operator, manager,

and/or charterer of the MAERSK GIRONDE, an oceangoing cargo ship bearing IMO No. 9235555

and sailing under the flag of Singapore.

                                                5.

       On or about February 3, 2019, the AMERICAN LIBERTY was moored along the left

descending bank of the Mississippi River near Point Celeste, Louisiana, when it sustained

damage to its anchor systems and other machinery due to the excessive wake generated by the

MAERSK GIRONDE as it navigated pass the AMERICAN LIBERTY at a speed of over twenty

knots (the “Incident”). This speed was nearly double that of the other marine traffic that passed

the AMERICAN LIBERTY on that day, and was incredibly dangerous given the then prevailing

high river conditions.

                                                6.

       As a result of the Incident, APTX and CGSM have suffered significant physical and

economic damages directly and proximately caused by the negligence of the MAERSK GIRONDE

while it was under the control and direction of Maersk. The approximate damages to APTX and



                                                2
       Case 2:20-cv-00378-LMA-DMD Document 1 Filed 02/03/20 Page 3 of 4



CGSM associated with the Incident, as best as can currently be calculated, total in excess of Forty-

Five Thousand Three Hundred Six and 17/100 United States Dollars (U.S.$45,306.17), plus

interest, costs, and any other damages proven at trial. Further, APTX and CGSM specifically

reserve their rights to amend and/or supplement this Verified Complaint for Damages as discovery

proceeds, including the approximate calculation of damages.

       WHEREFORE, the plaintiffs, American Petroleum Tankers X, LLC and Crowley Global

Ship Management, Inc., pray as follows:

           1. the defendants, A.P. Moller Maersk A/S d/b/a Maersk Line, in personam, and the

               MAERSK GIRONDE, in rem, be duly served with certified copies of this Verified

               Complaint for Damages;

           2. All persons/entities claiming any right, title, or interest in the MAERSK GIRONDE,

               her engines, boilers, tackle, appurtenances, etc., be summoned to appear, file their

               claim, as owner(s), and to answer under oath all, singular and plural, the matters

               aforesaid, and that after due proceedings, said vessel be condemned and sold to pay

               the demands, with interest, costs, and disbursements;

           3. That the Court recognize maritime liens against the MAERSK GIRONDE in favor

               of American Petroleum Tankers X, LLC and Crowley Global Ship Management,

               Inc. due to the damages caused to the AMERICAN LIBERTY;

           4. That a warrant of arrest be issued, calling for the MAERSK GIRONDE to be seized

               to satisfy the plaintiffs’ claims; and

           5. That Judgment be entered in favor of American Petroleum Tankers X, LLC and

               Crowley Global Ship Management, Inc., and against A.P. Moller Maersk A/S d/b/a

               Maersk Line, in personam, and the MAERSK GIRONDE, in rem, in an amount not



                                                   3
Case 2:20-cv-00378-LMA-DMD Document 1 Filed 02/03/20 Page 4 of 4



      less than Forty-Five Thousand Three Hundred Six and 17/100 United States Dollars

      (U.S.$45,306.17), together with interest, all costs of this proceeding, and all other

      general and equitable relief that the Court deems proper, and that this Judgment be

      recognized as a priority claim based upon the Federal Maritime Lien Act so that it is

      paid in preference and priority to all other claims of liens, including any ship

      mortgage(s).

                             Respectfully submitted,

                             /s/ Emmitt L. DuBose III
                             FREDERICK W. SWAIM III (#28242)
                             EMMITT L. DUBOSE (#35113)
                             GALLOWAY, JOHNSON, TOMPKINS, BURR & SMITH
                             701 Poydras Street, 40th Floor
                             New Orleans, Louisiana 70139
                             Telephone: (504) 525-6802
                             Facsimile: (504) 525-2456
                             fswaim@gallowaylawfirm.com
                             tdubose@gallowaylawfirm.com
                             Counsel for American Petroleum Tankers X, LLC and
                             Crowley Global Ship Management, Inc.




                                        4
